IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40228

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 647
                                                  )
       Plaintiff-Respondent,                      )     Filed: August 29, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
DEWAYNE JOAQUIN RUSCO, aka                        )     THIS IS AN UNPUBLISHED
DEWAYNE DAVID, WAYNE RUSCO,                       )     OPINION AND SHALL NOT
WAYNE RUCSO, DEWAYNE JOQUIN                       )     BE CITED AS AUTHORITY
RUSCO,                                            )
                                                  )
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Susan E. Wiebe, District Judge.

       Appeal from order relinquishing jurisdiction, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Dewayne Joaquin Rusco was convicted of felony operating a motor vehicle while under
the influence of alcohol, Idaho Code §§ 18-8004, 18-8005. The district court sentenced Rusco to
a unified term of eight years with a minimum period of confinement of three years and retained
jurisdiction. On April 5, 2012, the court relinquished jurisdiction without a hearing and ordered
execution of Rusco’s sentence. The next day, Rusco filed an Idaho Criminal Rule 35 motion for
reduction of his sentence, which was denied on July 16, 2012. Rusco filed a notice of appeal on
August 3. On appeal, he challenges only the district court’s decision to relinquish jurisdiction.


                                                 1
         Rusco’s appeal is untimely to challenge the April 5, 2012, order relinquishing
jurisdiction. Under Idaho Appellate Rule 14(a), Rusco had forty-two days from the date of the
order relinquishing jurisdiction within which to file an appeal. A Rule 35 motion for reduction
of a sentence can extend the time for filing an appeal only if the motion was filed within fourteen
days of entry of the judgment. I.A.R. 14; State v. Thomas, 146 Idaho 592, 593, 199 P.3d 769,
770 (2008); State v. Yeaton, 121 Idaho 1018, 1019, 829 P.2d 1367, 1368 (Ct. App. 1992).
         Rusco argues that his appeal is timely because I.A.R. 14(a) provides that if the court
retains jurisdiction, “the length of time to file an appeal from the sentence contained in the
original judgment shall be enlarged by the length of time between entry of the judgment of
conviction and entry of the order relinquishing jurisdiction or placing the defendant on
probation.”    Rusco argues that under this provision, an order relinquishing jurisdiction is
“essentially the same as the judgment,” so his Rule 35 motion extended the appeal deadline.
Rusco’s interpretation is without merit. This provision of Rule 14(a) tolls the time for an appeal
of the sentence imposed in the original judgment; it does not transform an order relinquishing
jurisdiction into a “judgment.”
         Because the requirement of perfecting an appeal within time limits specified in Rule 14 is
jurisdictional, any appeal taken after expiration of that time must be dismissed. Thomas, 146
Idaho at 594, 199 P.3d at 771; State v. Tucker, 103 Idaho 885, 888, 655 P.2d 92, 95 (Ct. App.
1982).    Therefore, this appeal from the district court’s order relinquishing jurisdiction is
dismissed.




                                                 2